                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA



IN RE:                                                  )          Administrative Order ^ ^ i
                                                        )             MC 419-0 11
COURT OPERATIONS DURING HOLIDAYS                        )


        The Administrative Office of the U. S. Courts has indicated that "a chiefjudge as
agency head may designate an additional day as a holiday (excused absence)." Typical
examples include a day specially designated as a holiday by the President or the Congress
of the United States, or by local court order; or the day immediately before or after
Christmas or Thanksgiving. Excused absence for a holiday is granted only for a specific
date.

      Further, Federal law (5 U.S.C. 6103) establishes public holidays for Federal
employees. Based on the foregoing,

        IT IS HEREBY ORDERED AND ADJUDGED that the following holiday
schedule will be in effect for the Southern District of Georgia:

  Thursday, November 28, 2019 - Thanksghing - Federal Holiday
  Friday, November 29, 2019 - Court closed for holiday - day after Thanksgiving
  Tuesday, December 24, 2019 - Court closed for holiday - day before Christmas
  Wednesday, December 25, 2019 - Christmas - Federal Holiday
  Wednesday,January 1, 2020 - New Year's Day - Federal Holiday


      IT IS ALSO ORDERED AND ADJUDGED that the rules regarding judicial
emergencies \sill continue to apply during the designated holidays.

 r Ol^ER ENTERED,this                                                         ,2019.




                                   J.            lALL,i?fiiEF Judge
                                   UNITEDSTATES DISTRICT COURT
        o
                                   iOUTHERN DISTRICT OF GEORGIA
